           Case 3:21-cv-00920-VC Document 3 Filed 02/26/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ROBERT CHURICH,                                    Case No. 21-cv-00920-VC (PR)
                 Petitioner,                         ORDER OF DISMISSAL OF SECOND
                                                     OR SUCCESSIVE PETITION;
           v.                                        DENYING CERTIFICATE OF
                                                     APPEALABILITY
  THE PEOPLE,
                 Respondent.



       Robert Churich, a state inmate at the California Men’s Colony, files a petition for a writ

of habeas corpus under 28 U.S.C. § 2254 challenging a state conviction from the Sonoma County

Superior Court, case number SCR-671648. This is Churich’s second petition challenging this

conviction. On May 18, 2018, Churich filed the first petition challenging the same conviction.

See Churich v. Hatton, Case No. 18-2843 VC. In the 2018 case, the court issued an order

granting the motion to dismiss and denying a certificate of appealability. See ECF No. 62.
Judgment was entered the same day. See ECF No. 63. Subsequently, Churich filed many letters

which the court construed to be motions to alter or amend the judgment, which the court denied

on July 24, 2020. See ECF No. 77.

       A successive petition may not be filed in this court unless Churich first obtains from the

United States Court of Appeals for the Ninth Circuit an order authorizing this court to consider

the petition. See 28 U.S.C. § 2244(b)(3)(A); Chades v. Hill, 976 F.3d 1055, 1056-57 (9th Cir.

2020) (district court is without power to entertain successive petition unless petitioner first

receives authorization from court of appeal). Churich has not obtained such an order from the
Ninth Circuit. Therefore, the petition is DISMISSED without prejudice to refiling if Churich
           Case 3:21-cv-00920-VC Document 3 Filed 02/26/21 Page 2 of 2




obtains the necessary order.

       A certificate of appealability will not issue. See 28 U.S.C. § 2253(c). This is not a case

in which “reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       The clerk shall close the file and enter judgment in accordance with this order.



       IT IS SO ORDERED.

Dated: February 26, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
